Case 5:18-cv-00555-XR Document 256-9 Filed 08/21/20 Page 1 of 2




                 Ex. G
        Case 5:18-cv-00555-XR Document 256-9 Filed 08/21/20 Page 2 of 2
 Submitted on October 21, 2013:

 Administrative Segment M:

 NM01900D0000077711AYJMAYI201105250000201106090001        000000


 Offense Segment F:

 NM01900D0000077711AYJFAA128-G-CNNN20YNM      99        AXN


 Arrestee/Offender Segment A:

NMO1900D0000077711AYJAC01AKELLEY                DEVIN         PATRICK
EM03FRS63424548419910212                    TXUS 20
NMO1900D0000077711AYJACO2AKELLEY               TESSA          KAYLYNN
S
-                                          0000



 Victim Segment V:

 NM01900D0000077711AYJVA001A128-G-CA
 I               0100M    DN09 06 IBON 01AF02AB



 No data for Property Segment P




                                                                          USA00016836
